Case: 17-14227   Date Filed: 05/23/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    __________________________

                           No. 17-14227
                       Non-Argument Calendar
                    __________________________

                       Agency No. A206-384-050


MOLIERE LUNDY,

                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                    __________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                     __________________________


                             (May 23, 2018)
                 Case: 17-14227      Date Filed: 05/23/2018      Page: 2 of 4




Before TJOFLAT, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:

      Moliere Lundy, proceeding pro se, petitions for review of a decision of the

Board of Immigration Appeals (“BIA”), which denied his applications for asylum 1

and withholding of removal. 2 We deny his petition because we lack jurisdiction

over the controlling issue.

      Lundy is a native and citizen of Haiti. In proceedings before an immigration

judge (“IJ”), Lundy was ordered removed from the United States for entering the

country without inspection. In an effort to avoid removal, Lundy filed applications

for asylum and withholding of removal on the basis of political persecution he

allegedly suffered in Haiti. Specifically, Lundy testified that members of a group

called “Ti Pistol” beat him after he refused to participate in a political protest. In

the weeks that followed, he testified, the Ti Pistol members murdered his mother

and destroyed his brother’s business. Lundy claims he fled to the United States to

escape them.

      The IJ, however, did not credit his testimony. The IJ was not persuaded that

Ti Pistol members would chase Lundy around Haiti, kill his mother, and destroy

his brother’s business because he refused to participate in a single protest. The IJ


      1
          Immigration and Nationality Act (“INA”) § 208, 8 U.S.C. § 1158.
      2
          INA § 241(b)(3), 8 U.S.C. § 1231(b)(3).
                                               2
                 Case: 17-14227        Date Filed: 05/23/2018       Page: 3 of 4


further observed that Lundy failed to produce any documents to corroborate his

story. 3 The documents and statements that Lundy did provide made no mention of

harm to him or his family. Lastly, the IJ noted that Lundy had not reported any of

the alleged incidents with Ti Pistol to Haitian police. The IJ therefore denied

Lundy’s applications for asylum and withholding of removal because he failed to

carry his burden of proof. See Immigration and Nationality Act (“INA”)

§ 208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i); INA § 241(b)(3)(C), 8 U.S.C.

§ 1231(b)(3)(C).

       Lundy, represented by counsel, appealed the IJ’s decision to the BIA but did

not challenge the refusal to credit his testimony. He instead proceeded as if his

testimony had been credited and argued that the testimony sufficiently established

a “well-founded fear that he would be targeted for harm or suffering.” Indeed, in

his brief to the BIA, Lundy did not make a single argument as to how the IJ erred

in refusing to credit his testimony. 4 Recognizing this, the BIA stated that Lundy



       3
         The INA states: “The testimony of the applicant may be sufficient to sustain the
applicant’s burden without corroboration, but only if the applicant satisfies the trier of fact that
the applicant’s testimony is credible, is persuasive, and refers to specific facts.” INA
§ 208(b)(1)(B)(ii), 8 U.S.C. § 1158(b)(1)(B)(ii). An IJ has the power to demand evidence to
corroborate “otherwise credible testimony,” unless “the applicant does not have the evidence and
cannot reasonable obtain the evidence.” Id.
       4
         In his notice of appeal, Lundy stated: “The Immigration Judge (“IJ”) erred when he
denied respondent’s application for asylum and for withholding of removal where the
respondents [sic] met his burden of proof and showed a well-founded fear of past and future
persecution if returned to Haiti.” In other words, Lundy challenged the sufficiency of the
evidence rather than the refusal of the IJ to credit his testimony.
                                                 3
              Case: 17-14227     Date Filed: 05/23/2018     Page: 4 of 4


did “not meaningfully challenge the Immigration Judge’s adverse credibility

finding” and therefore refused to “disturb that finding.”

      Now, on appeal to this Court, Lundy argues that the IJ erred in refusing to

credit his testimony. But we lack jurisdiction to review a claim that has not been

exhausted before the BIA. INA § 242(d)(1); 8 U.S.C. § 1252(d)(1); see Amaya-

Artunduaga v. U.S. Attorney Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (“[I]f an

alien fails to challenge an adverse credibility determination in his appeal to the

BIA, we lack jurisdiction to consider such a challenge in his petition for review.”).

Since Lundy did not challenge the adverse credibility determination before the

BIA, we are without jurisdiction to consider that challenge in his petition for

review. Lundy therefore cannot prevail on his applications for asylum or

withholding of removal because his testimony was not credited and he has not

produced any other evidence of persecution.

      PETITION DENIED.




                                          4